Case 8:16-cv-00803-JSM-TGW Document 117 Filed 04/10/19 Page 1 of 3 PageID 1108




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 TERRI E. DICKENS, on behalf of the estate
 of Ronnie E. Dickens and other similarly
 situated,

 v.                                                        Case No: 8:16-cv-803-T-30TGW

 GC SERVICES LIMITED
 PARTNERSHIP,

        Defendant.


                                          ORDER

        THIS CAUSE comes before the Court upon Plaintiff’s Unopposed Motion for

 Approval of an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses (Dkt.

 116). On January 24, 2019, the Court preliminarily approved the parties’ settlement. The

 Court directed the parties to move for attorneys’ fees by March 19, 2019. The Court also

 ordered any objections be filed by April 9, 2019. The Court received no objections.

                                       DISCUSSION

        The Eleventh Circuit has recognized that, “[u]ltimately, the computation of a fee

 award is necessarily an exercise of judgment[] because ‘there is no precise rule or formula

 for making these determinations.’” Villano v. City of Boynton Beach, 254 F.3d 1302, 1305

 (11th Cir. 2001). The “fee applicant bears the burden of establishing entitlement and

 documenting the appropriate hours and hourly rates.” Norman, 836 F.2d at 1303. The

 applicant must produce satisfactory evidence that the requested rate is within the prevailing

 market rates and support the number of hours worked. Hensley, 461 U.S. at 433.
Case 8:16-cv-00803-JSM-TGW Document 117 Filed 04/10/19 Page 2 of 3 PageID 1109




           Plaintiff seeks $270,000 in attorneys’ fees and costs.1 According to the Motion,

 Class Counsel expended 612.2 hours of work on this case. Class Counsel estimates it will

 spend an additional 25 to 40 hours preparing for the fairness hearing, communicating with

 class members, and conferring with the settlement administrator. The Court concludes that

 the total amount of time is reasonable. As for the billing rates, Class Counsel charged

 associate and partner rates ranging from $350 to $450 per hour. The Court agrees that for

 this type of litigation and the market rate in Tampa, the rates are reasonable.

           The Court also concludes that the specific award of fees and costs is reasonable

 because it was negotiated at a full-day mediation. And before Plaintiff filed her Motion, a

 settlement administrator notified all potential class members about the settlement terms,

 including the amount of attorneys’ fees and costs Plaintiff requested. No class member

 objected to the settlement. No class member or party objected to the instant Motion either.

 Though the Court would ordinarily not award expenses incurred for counsel to travel to

 Tampa, the parties have agreed to reimburse some of these costs. The Court will not disturb

 this agreement. Accordingly, the Court grants the Unopposed Motion for fees and costs.

           Upon review and consideration, it is therefore

           ORDERED AND ADJUDGED that:

           1.     Plaintiff’s Motion (Dkt. 116) is GRANTED. Plaintiff is entitled to recover

                  $270,000 in fees and costs.




 1
     Plaintiff notes that this amount is less than the lodestar calculation.



                                                      2
Case 8:16-cv-00803-JSM-TGW Document 117 Filed 04/10/19 Page 3 of 3 PageID 1110




       2.     Plaintiff is directed to file a Bill of Costs with the Court, for the requested

              $6,332.89.

       DONE and ORDERED in Tampa, Florida, this 10th day of April, 2019.




 Copies furnished to:
 Counsel/Parties of Record




                                             3
